Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Leon Hoover seeks to appeal an unspecified order allegedly entered on September 23, 2010. This court may exercise jurisdiction only over final orders, 28 *354U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Hoover seeks to appeal is neither a final order nor an appealable interlocutory or collateral order, and his notice of appeal was premature as to the final order in his proceeding. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Hoover’s motions to compel, for a temporary restraining order, and for a Federal Marshal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.